                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        May 21, 2019
                    IN THE UNITED STATES DISTRICT COURT                              David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

CHUCK OLIVER,                                  §
                                               §
             Petitioner,                       §
                                               §
v.                                             §             CIVIL ACTION No. H-19-1821
                                               §
LORIE DAVIS,                                   §
                                               §
             Respondent.                       §

                                 ORDER OF DISMISSAL


      Petitioner, a state inmate proceedingpm se, filed this section 2254 habeas petition

challenging his 2008 state conviction. Public state court records show that petitioner was

convicted of aggravated robbery, as enhanced by two prior felony convictions, and

sentenced to life imprisonment in March 200H in Brazos County, Texas. The conviction

was affirmed on appeal.

      A petitioner must fully exhaust state court remedies before seeking federal habeas

relief. 28 U.S.C. § 2254(b). To exhaust in accordance with section 2254, a petitioner

must fairly present the factual and legal   basi~•   of any claim to the highest available state

court for review prior to raising it in federal court. Deters v. Collins, 985 F.2d 789, 795

(5th Cir. 1993). This exhaustion requirement is satisfied when the substance ofthe federal

habeas claim is fairly presented to the Texas Court of Criminal Appeals on direct appeal

or in state post-conviction proceedings. Fisher v. State of Texas, 169 F.3d 295, 302 (5th

Cir. 1999). Exceptions exist only where there is an absence of available state corrective
process or circumstances exist that render the available process ineffective. 28 U.S.C. §

2254(b)(1)(B).

       Petitioner does not state in his petition that he pursued post-conviction habeas relief

in the state courts. A review of public online state court records shows that petitioner did

not file an application for state habeas relief.   ~vforeover,   petitioner did not raise his instant

habeas grounds on direct appeal, nor does he demonstrate an absence of available state

corrective process or circumstances rendering the available process ineffective.

Consequently, petitioner did not exhaust his habeas claims through the state courts prior

to seeking federal relief with this Court, and his petition must be dismissed.

       The petition is DISMISSED WITHOUT PREJUDICE for failure to exhaust. A

certificate of appealability is DENIED. Any and all pending motions are DENIED AS

MOOT.

       Signed at Houston, Texas on May 21, 2019.




                                                   2
